Citation Nr: 9907412	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-34 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative changes, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel






INTRODUCTION

The veteran had active duty from January 1962 to January 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted an increased rating, to 40 percent, for 
lumbosacral strain with degenerative changes.

The Board notes that the veteran, in his notice of 
disagreement in May 1996, requested a hearing before a 
hearing officer at the RO.  In his VA Form 9 submitted in 
July 1996, he stated that he did not wish to attend the 
hearing that had been scheduled for him.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The record raises a reasonable doubt that the veteran's 
service-connected lumbosacral strain with degenerative 
changes is most appropriately classified as pronounced 
intervertebral disc syndrome, and is manifested by sciatic 
neuropathy with characteristic pain and other neurological 
findings at the site of the diseased disc, with little 
intermittent relief. 


CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
holds that the criteria for a disability rating of 60 percent 
for lumbosacral strain with degenerative changes have been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.3, 4.27, 4.71a, Diagnostic Codes 5293, 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating decision in February 1979, service connection of 
recurrent lumbosacral strain was granted, and a 
noncompensable rating was assigned.  The RO noted that 
service medical records showed the complaint of low back pain 
with no history of injury.  An increased (compensable) rating 
was denied by rating decision in September 1991, and an 
increased rating, to 20 percent, was granted by rating 
decision in October 1992, for lumbosacral strain with 
degenerative changes.  The Board, in January 1995, denied a 
rating in excess of 20 percent.

The veteran commenced the current claim for an increased 
rating in September 1995.  He said he had flare-ups three to 
four days a week and radiation into his legs.  He said he was 
being scheduled for physical therapy at the VA Medical Center 
(VAMC) in Canandaigua.

A VA examination was conducted in October 1995.  The veteran 
reported occasional back pain since service and three or four 
occasions of severe pain in his low back, extending down his 
right leg to his heel.  At present, he had a vague ache such 
as a toothache in his low back on the right side.  Upon 
clinical evaluation, he had normal curvature of the cervical, 
dorsal, and lumbar spine and a slight degree of spasm of the 
right sacral spinalis muscle group.  There was no increase in 
discomfort on percussion over the spinous processes.  He 
could flex to 45 degrees at which time he had discomfort in 
the right lower back.  He could walk on his toes and could 
squat to where his buttocks touched his heels.  Lower 
extremities were grossly symmetrical.  Straight leg raising 
could be carried out to 45 degrees on the right and 50 
degrees on the left.  Knee jerks were equal and active.  
Right ankle jerk was diminished as compared to the left.  He 
had difficulty distinguishing between the point and the dull 
edge of a pin on the dorsum of the right foot.  There was 
some diminution of strength on flexion and dorsiflexion of 
the large right toe as compared to the left.  The diagnostic 
impression was neuropathy on the right, with question of a 
nucleus pulposus encroachment component of the sciatic nerve. 

Records of VAMC Canandaigua, from November 1994 to July 1997, 
are of record.  In November 1994, the veteran complained of 
pain in the right lower back, occasionally radiating into the 
right buttock and right heel.  He had no weakness, numbness, 
or paresthesias.  He had slight tenderness of the lumbar and 
sacroiliac area and decreased flexion to 30 degrees due to 
tightness.  Strength of the lower extremities was equal and 
within normal limits.  Sensation was normal.  On straight leg 
raising, he had slight pain in the right hamstring and right 
low back pain.  He could heel and toe walk.  The impression 
was chronic pain. 

In June 1995, the veteran was transferred from VAMC Bath for 
treatment for alcohol abuse.  Records in August and September 
1995 reflect the veteran voiced complaints regarding his back 
and underwent physical therapy, consisting of back extension 
exercises.  A discharge summary, pertaining to another period 
of detoxification in November and December 1995, indicates 
the veteran  had a complete physical examination and had a 
history of advanced degenerative disease of the L4 sacralized 
L5 versus L5 lumbarized S1.  The report of X-ray of the 
lumbosacral spine in November 1995 reflects a finding of 
either sacralized L5 or lumbarized S1 due to transitional 
vertebra; advanced degenerative disease of the lowest 
intervertebral disc space, either L4-sacralized L5, or L5-
lumbarized S1.  

In June 1997, the veteran complained of chronic low back pain 
which fluctuated in severity, was aggravated by bending or 
exertion, and often radiated into the right buttock and 
posterior right leg.  It was noted that spine X-rays revealed 
degenerative changes and disc space narrowing, maximal at L4-
5 and L5-S1.  He had not had neuroimaging.  Examination was 
notable for mild midlumbar vertebral tenderness, moderate 
restriction of forward bending, increased low back pain on 
straight leg raising beyond 20 degrees, hint of weakness in 
the right extensor hallucis longus and right foot evertors, 
and impaired vibratory sensation in toes.  Assessment was 
lumbar pain with radicular symptoms and soft signs [right L5-
S1] secondary to degenerative joint disease and 
intervertebral disc disease; possible early sensory 
neuropathy of the lower limbs.  He was to undergo a 
lumbosacral computed tomography (CT).

A record of July 1997 indicates the veteran continued to 
experience fluctuating low back pain, aggravated by exertion 
and occasionally radiating into the right buttock and 
posterior leg.  He moved slowly and stiffly in rising from a 
chair and initiating walking.  He had moderate restriction of 
forward bending.  He had increased lumbar pain on straight 
leg raising over 20 degrees, trace weakness in the right 
extensor hallucis longus and foot eversion, and one-plus 
ankle jerks.  CT had revealed bulging discs at L4-5 and L5-S1 
with spinal stenosis at those levels.  Assessment was chronic 
lumbosacral radiculopathy secondary to degenerative joint 
disease/disc disease at L4-5 and L5-S1 and minor peripheral 
neuropathy.  He was referred to the Neurosurgery Clinic at 
VAMC Syracuse for evaluation for a decompressive procedure, 
and was to return as needed.  

Records and reports of Kurt Stephen Munnich, D.C., dated from 
October 1995 to March 1997, reflect the veteran had 
chiropractic adjustment to the spine and pelvis in October 
and November 1995.  Initial examination had revealed right 
posterior inferior sacroiliac joint subluxation with 
attendant muscle weakness including left gluteus maximus.  In 
reports submitted in August 1996 and March 1997, Dr. Munnich 
reported on a relationship between the low back disability 
and a bowel disorder.  

A March 1996 emergency department record of Clifton Springs 
Hospital and Clinic indicates the veteran presented with 
complaint of typical sciatic pain for the last three days.  
He reported his last flare-up was in August.  He requested 
sleeping pills and pain pills.  On neurological examination, 
strength was 5/5 in all extremities, sensation was intact, 
and gait was normal.  He had paraspinal tenderness in the 
sacral area, no swelling, and no spinal tenderness.  The 
assessment was low back pain, sciatic nerve pain, and no 
evidence of neurological deficit.  He was given medication 
and was to obtain a primary physician at Cortland for 
comprehensive care and possible pain management.

An April 1997 emergency department record of the F. F. 
Thompson Hospital indicates the veteran presented with a 
chief complaint of back pain.  He reported he had had an 
acute flare-up the night before and, while back pain was 
usually down the right side, it was now on the left side and 
radiated down the left leg.  It was noted that he was usually 
followed at a VA hospital and had had full evaluation of the 
back and had a very narrow L4-5 disk space.  He denied any 
numbness or weakness in the legs and was able to walk without 
a limp or falling to any one side.  On examination, he was 
very tender in the left paraspinal muscles at the level of 
the left lower lumbar area, and he was nontender over the 
vertebral bodies.  He had positive straight leg raising on 
the left at about 30 degrees.  There were no motor deficits 
appreciated and he had normal reflexes that were symmetric 
bilaterally, both in the patella and the Achilles tendons.  
He had normal gait.  Assessment was acute exacerbation of 
back pain with sciatica and positive straight leg raising on 
the left; consideration of disk disease was certainly 
possible.  He was treated with nonsteroidal anti-inflammatory 
medication.  

A May 1997 letter from James B. Mark, M.D., to the Department 
of Labor, indicates the veteran had history of low back pain 
since being in the Army in 1963 and since an injury while 
working for the United States Postal Service in 1982.  His 
current complaints included chronic low back pain and 
episodes of shooting pain down the right leg.  On 
examination, he moved freely about the examining room.  
Forward flexion caused problems at about one foot from the 
floor.  Extension to 30 degrees caused problems and lateral 
bending caused problems.  Straight leg raising was negative.  
Deep tendon reflexes were normal throughout the examination.  
X-rays showed severe degenerative disc disease at L5-S1 and 
mild degenerative disc disease at L4-5.  Impression was 
degenerative disc with probable sciatica on the right.  The 
veteran was to continue activities as tolerated.  If he 
desired any further work-up or considered surgical 
intervention, he was to return for same.  In a May 1997 
letter to VA, Dr. Mark commented on the relationship between 
the low back disability and bladder incontinence.  He also 
reported that, upon current examination, the veteran had no 
signs of sciatica.

Records and reports of Stewart Lipson, M.D., from April to 
June 1997, reflect a work-up for hematuria.

At VA examination on an unrelated claim in September and 
October 1997, it was noted that the veteran was known to have 
lumbar disc disease with sciatica.

II.  Analysis

The Board finds the veteran's claim for an increased rating 
for lumbosacral strain with degenerative changes is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) has 
held that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  See Johnston v. Brown, 10 Vet.App. 80, 84 (1997); 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Court has 
also stated that, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran is currently assigned a 40 percent rating for 
lumbosacral strain with degenerative changes.  The rating 
decisions in the claims file reflect that the disability has 
been evaluated under the provisions of Diagnostic Codes (DC) 
5295-5293 of VA's Schedule for Rating Disabilities.  The RO 
has assigned the current 40 percent rating by selecting both 
the DC for lumbosacral strain, 5295, and the DC for 
intervertebral disc syndrome, 5293.  See 38 C.F.R. § 4.27.

DC 5295 pertains to lumbosacral strain, and provides that a 
40 percent evaluation is warranted for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  This is the maximum rating allowable under DC 5295.

DC 5293 pertains to intervertebral disc syndrome, and 
provides that a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome, with recurring attacks, with 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  The 
DC numbers applied by the RO in this case (5295-5293) reflect 
a disease (5295) and residual conditions (5293).  See 
38 C.F.R. § 4.27 (1998).

As noted abve, upon VA examination in October 1995, there was 
a slight degree of spasm of the right sacral spinalis muscle 
group, and the right ankle jerk was diminished as compared to 
the left.  The impression was neuropathy on the right and 
question of nucleus pulposus encroachment component of the 
sciatic nerve.  VA X-rays in November 1995 showed advanced 
degenerative disease of the lowest intervertebral disc space, 
either L4-sacralized L5 or L5-lumbarized S1.  Assessment by a 
private physician in March 1996 was low back pain, sciatic 
nerve pain, and no evidence of neurological deficit.  A 
private physician in April 1997 reported no motor deficit, 
normal reflexes symmetric bilaterally in the patella and 
Achilles, and normal gait.  The assessment was acute 
exacerbation of back pain with sciatica and positive straight 
leg raising on the left.  In May 1997, a private physician 
reported an assessment of degenerative disc with probable 
sciatica on the right.  A VA outpatient treatment record of 
June 1997 reflects assessment of lumbar pain with radicular 
symptoms and soft signs [right L5-S1] secondary to 
degenerative joint disease and intervertebral disc disease, 
and possible early sensory neuropathy of the lower limbs.  
And, finally, a VA outpatient treatment record in July 1997 
reflects an assessment of chronic lumbosacral radiculopathy 
secondary to degenerative joint disease/disc disease at L4-5 
and L5-S1, and minor peripheral neuropathy.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  Having reviewed the record, the 
Board concludes that the particular facts of this case 
warrant the application of the reasonable doubt doctrine.  
Granting the veteran every benefit of the doubt, the Board 
finds that an increased rating is warranted for lumbosacral 
strain with degenerative changes.

In this case, in view of the objective evidence including 
findings of sciatica, muscle spasm, chronic lumbosacral 
radiculopathy, and minor peripheral neuropathy, and the 
veteran's consistent complaints of chronic pain, we find 
that, with resolution of reasonable doubt in the veteran's 
favor, his lumbosacral strain with degenerative changes is 
more appropriately classified as pronounced intervertebral 
disc syndrome, and an increased evaluation to 60 percent is 
warranted. 

The veteran's lumbosacral strain with degenerative changes 
could also be rated on the basis of limitation of motion.  
Limitation where severe is rated 40 percent.  This is the 
maximum rating assignable for lumbar limitation of motion and 
therefore a rating in excess of 60 percent is not possible 
under this code.  38 C.F.R. § 4.71a, DC 5292 (1998).  
Complete bony fixation (ankylosis) of the lumbar spine 
warrants a 100 percent rating.  DC 5286.  As the veteran has 
not been shown to have ankylosis of the lumbar spine, that 
rating is not for application.  Finally, residuals of 
fracture of a vertebra, under certain circumstances, would 
warrant a 100 percent rating.  DC 5285.  There is no evidence 
whatsoever of vertebra fracture, and the veteran has not 
claimed same.

The Board has considered, in addition to the schedular 
criteria applicable to disability of the spine, the 
applicability to this case of the precedential judicial 
decision in DeLuca v. Brown, 8 Vet.App. 202 (1995), wherein 
the Court held that a particular DC which rates on the basis 
of range of motion must be applied in conjunction with 
38 C.F.R. §§ 4.40, 4.45, as to additional factors affecting 
limitation of motion.  See VAOPGCPREC 36-97.  A rating in 
excess of 40 percent is not available for limitation of 
motion of the lumbar spine.  However, we have taken into 
account, in our analysis of this case, the veteran's 
assertion that he has flare-ups of symptoms beyond those 
noted in objective examination findings.  It is partly upon 
that basis that we have concluded the evidence is in 
approximate balance as between a 40 percent and a 60 percent 
rating.

An alternative basis for an increased rating is provided, 
under certain circumstances, by 38 C.F.R. § 3.321(b)(1).  
Under section 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation may be assigned where a case presents an 
exceptional or unusual disability picture involving marked 
interference with employment or frequent periods of 
hospitalization which make application of the regular 
schedular standards impractical.  However, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalization for his 
back disability.  He has been hospitalized for treatment for 
substance abuse; however, this does not amount to frequent 
hospitalization for his back disability.  In addition, it is 
not shown that the disorder markedly interferes with 
employment beyond the degree anticipated by the schedular 
rating.  See Shipwash v. Brown, 8 Vet.App. 218, 227 (1995), 
and Floyd v. Brown, 9 Vet.App. 94-96 (1996).

Applying the reasonable-doubt/benefit-of-the-doubt doctrine, 
the Board thus agrees with the veteran's contention that a 60 
percent evaluation is appropriate at this time, for his 
lumbosacral strain with degenerative changes. 




ORDER

A 60 percent disability rating for lumbosacral strain with 
degenerative changes is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

